Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 1 of 10 PageID: 252



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 RENÉ D. EDWARDS,

                     Plaintiff,
                                                              Civ. No. 19-22214
          v.
                                                              OPINION
 THE HILLMAN GROUP, INC. a/k/a THE
 HILLMAN GROUP CO. et al.,

                     Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss filed by Defendant The

Hillman Group, Inc. (“Hillman Group”). (ECF No. 7.) The Court has decided the Motion based

on the written submissions of the parties and without oral argument, pursuant to Local Civil Rule

78.1(b). For the reasons stated herein, Defendant Hillman Group’s Motion to Dismiss is granted

and the Complaint is dismissed in its entirety.

                                        BACKGROUND

I.     Previous Lawsuits

       This case is brought under 42 U.S.C. § 1983 and 18 U.S.C. §§ 241 and 242. Most of

Plaintiff’s allegations are repeated verbatim from Plaintiff’s previous lawsuits.

       In 2013, Plaintiff René D. Edwards (“Plaintiff”) filed a § 1983 action against several

defendants, including the Commissioner of the New Jersey Department of Corrections,

Defendant Lt. Joel Taylor, and Defendant Warden Christopher Holmes, for injuries that Plaintiff

                                                  1
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 2 of 10 PageID: 253



sustained while incarcerated at South Woods State Prison. See Edwards v. Lanigan, 2018 WL

1981473, at *1–2 (D.N.J. Apr. 27, 2018) (hereinafter Edwards I). On April 27, 2018, Hon. Noel

L. Hillman granted the defendants’ motion for summary judgment. Id. at *5.

       In 2018, Plaintiff filed another action, Edwards v. The Hillman Group, Company et al.,

Civ. No. 18-11955 (hereinafter Edwards II), against all of the Defendants in the present case

with the exception of Defendant Hon. Noel L. Hillman (“Judge Hillman”). (Civ. No. 18-11955,

ECF No. 1.) In Edwards II, Plaintiff alleged that, while he was an inmate at South Woods State

Prison in 2011, his cellmate “touched [him] on the rear end.” (Edwards II Compl. ¶ 20, Civ. No.

18-11955, ECF No. 1.) Plaintiff reported the incident to a corrections officer, but Plaintiff

alleged that neither the corrections officer nor his superiors took actions to protect him. (Id. ¶

23.) After another incident occurred between Plaintiff and his cellmate, Plaintiff’s cellmate was

removed from the cell, but returned later that day. (Id. ¶¶ 31–32, 34.) “At some point, [Plaintiff’s

cellmate] obtained a combination lock” and used it to “hit [Plaintiff] three or four times,”

breaking Plaintiff’s jaw. (Id. ¶¶ 38–39, 42.) Plaintiff’s cellmate later sexually assaulted him. (Id.

¶ 44.) Plaintiff purportedly underwent reconstructive surgery. (Id. ¶ 47.)

       Count 1 in Edwards II alleged a violation of the Eighth Amendment by South Woods

State Prison and its employees under 42 U.S.C. § 1983. (Id. ¶¶ 18–57.) Count 2 alleged a

violation of the Eighth Amendment against the supervisors in South Woods State Prison under a

“failure to supervise” theory of liability. (Id. ¶¶ 58–62.) Plaintiff’s claims against Defendant

Hillman Group in Edwards II included general allegations regarding padlocks:

       USE OF ASSAULT BY COMPANY COMBINATION / LOCKS - ILLEGAL
       WEAPON TO PROVIED [sic] AND GIVE TO ANY CONVICTED
       CRIMINALS WHO HAS SERIOUS CHARGES, FELL [sic] TO COMPLY
       WITH ORDER TO TERMINATE / DEVICE FOR SAFTY [sic] OF ALL.

                                                  2
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 3 of 10 PageID: 254



(Id. at 4.) 1 Plaintiff seems to assert that the “distributor” of the combination lock should be held

responsible for Plaintiff’s injuries. (See id.)

        On December 9, 2019, Judge Hillman dismissed with prejudice Plaintiff’s claims against

Defendants Commissioner Marcus O. Hicks, Warden Holmes, and Lt. Taylor in Edwards II

because they were identical to Plaintiff’s claims in Edwards I and therefore barred under the

doctrine of res judicata. Edwards II, 2019 WL 6696279, at *2 (D.N.J. Dec. 9, 2019). The Court

also dismissed Plaintiff’s claims against Defendant Hillman Group without prejudice for “failure

to establish subject matter jurisdiction and to state any cognizable claim.” Id. 2 The Court granted

Plaintiff leave to file an amended complaint. Id. Plaintiff did not amend the Edwards II

complaint.

II.     Present Lawsuit

        Plaintiff filed the Complaint in the present case on December 31, 2019. (ECF No. 1.)

Counts 1 and 2 of the Complaint, in addition to Plaintiff’s claims against Defendant Hillman

Group, are copied verbatim from Plaintiff’s complaint in Edwards II. (Compare Compl. at 3, 14–

22, with Edwards II Compl. at 4, 7–15.) 3 Plaintiff brings additional claims against Defendant

Judge Hillman under 18 U.S.C. §§ 241 and 242. (Compl. at 6–8.) Plaintiff alleges that Defendant



1
  The page numbers to which the Court refers are the CM/ECF page numbers.
2
  The court noted, “Plaintiff has filed twelve actions in this Court against various defendants
arising out of his incarceration and this incident. All those cases have been closed except for this
one.” Edwards II, 2019 WL 6696279, at *1 n.1.
3
  The page numbers to which the Court refers are the CM/ECF page numbers. Plaintiff’s
Complaint consists of a nine-page document detailing some of Plaintiff’s claims, including the
claims against Defendants Judge Hillman and the Hillman Group, and an appended copy of the
Edwards II Complaint. The Court assumes that the appended pages of the Edwards II Complaint
are part of the Complaint in the present case, even though they appear below Plaintiff’s
signature, because they are the only pages of the Complaint that reference the Defendants other
than Defendants Judge Hillman and the Hillman Group.
                                                   3
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 4 of 10 PageID: 255



Judge Hillman “disrespected” him because of his race, “forc[ed] two men in a cell” knowing that

Plaintiff would be raped and assaulted, provided combination locks to a convicted criminal, and

uttered discriminatory comments to Plaintiff. (Id.) Plaintiff seeks $10 million in damages from

each Defendant. (Id. at 1.)

       On January 16, 2020, Plaintiff submitted returns of service and certified mail return

receipts for Defendants Lt. Taylor, Warden Holmes, and Judge Hillman. (ECF No. 3.) On

January 29, 2020, Plaintiff submitted a return of service and certified mail return receipt for

Defendant Commissioner Hicks. (ECF No. 4.) Plaintiff did not submit a return of service or

certified mail return receipt for Defendant Hillman Group. 4 On January 31, 2020, Defendant

Hillman Group filed a Motion to Dismiss. (ECF No. 7.) 5

       In a Letter Order issued on April 3, 2020, the Court notified Plaintiff that “[he] ha[d] not

yet properly served Defendant Hon. Noel L. Hillman under Rule 4 of the Federal Rules of Civil

Procedure.” (April Letter Order at 1, ECF No. 11.) The Court directed Plaintiff to “show, in

writing within thirty (30) days from the date of entry of this Order, that he properly and timely

served Defendant Hon. Noel L. Hillman or otherwise show good cause for failure to effect

proper service of process.” (Id.) On April 21, 2020, Plaintiff filed a certified mail return receipt

and return of service to demonstrate that the Summons was mailed to Defendant Judge Hillman’s

chambers. (Proof of Service at 7–8, ECF No. 12.) 6 On June 4, 2020, the Court filed a second

Letter Order notifying Plaintiff that he had not yet properly served Defendants under Rule 4 of

the Federal Rules of Civil Procedure. (June Letter Order at 1, ECF No. 14.) The Court directed


4
  Plaintiff has not provided proof of service of any other person or entity.
5
  On February 6, 2020, Plaintiff filed a Motion to Appoint Pro Bono Counsel (ECF No. 8), which
the Court denied (ECF No. 10).
6
  The page numbers to which the Court refers are the CM/ECF page numbers.
                                                  4
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 5 of 10 PageID: 256



Plaintiff to show “in writing within thirty (30) days . . . that he properly and timely served

Defendants, or otherwise show good cause for failure to effect proper service of process.” (Id.)

Plaintiff has not submitted valid proof of service or an explanation for his failure to serve

Defendants properly.

                                       LEGAL STANDARDS

I.      Serving an Individual

        Service of process is governed by Rule 4 of the Federal Rules of Civil Procedure. An

individual may be served in a judicial district of the United States by

        (1)     following state law for serving a summons in an action brought in courts
                of general jurisdiction in the state where the district court is located or
                where service is made; or
        (2)     doing any of the following:
                (A) delivering a copy of the summons and of the complaint to the
                     individual personally;
                (B) leaving a copy of each at the individual’s dwelling or usual place of
                     abode with someone of suitable age and discretion who resides there;
                     or
                (C) delivering a copy of each to an agent authorized by appointment or by
                     law to receive service of process.

Fed. R. Civ. P. 4(e).

II.     Serving the United States and its Officers and Employees

        To serve a United States officer or employee sued solely in his or her official capacity, “a

party must serve the United States and also send a copy of the summons and of the complaint by

registered or certified mail to the . . . officer . . . or employee.” Fed. R. Civ. P. 4(i)(2). “To serve

a United States officer or employee sued in an individual capacity for an act or omission

occurring in connection with duties performed on the United States’ behalf . . . a party must

serve the United States and also serve the officer or employee under Rule 4(e), (f), or (g) [of the



                                                    5
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 6 of 10 PageID: 257



Federal Rules of Civil Procedure].” Fed. R. Civ. P. 4(i)(3). To serve the United States, a plaintiff

must

       (A)     (i) deliver a copy of the summons and of the complaint to the United
               States attorney for the district where the action is brought—or to an
               assistant United States Attorney or clerical employee whom the United
               States attorney designates in a writing filed with the court clerk—or
               (ii) send a copy of each by registered or certified mail to the civil-process
               clerk at the United States attorney’s office;
       (B)     send a copy of each by registered or certified mail to the Attorney General
               of the United States at Washington, D.C.; and
       (C)     if the action challenges an order of a nonparty agency or officer of the
               United States, send a copy of each by registered or certified mail to the
               agency or officer.

Fed. R. Civ. P. 4(i)(1); see also Gish v. Att’y Gen. U.S., 604 F. App’x 119, 120 (3d Cir. 2015)

(detailing the requirements to serve the United States).

III.   Dismissal for Failure to Serve

       Under Rule 4(m) of the Federal Rules of Civil Procedure,

       [i]f a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff––must dismiss the
       action without prejudice against that defendant or order that service be made
       within a specified time. But if the plaintiff shows good cause for the failure, the
       court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m).

IV.    Motion to Dismiss

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.
                                                  6
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 7 of 10 PageID: 258



Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). However, the court may disregard any

conclusory legal allegations. Id. at 210–11 (quoting Iqbal, 556 U.S. at 679). Third, the court must

determine whether the facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d

at 563 (quoting Iqbal, 556 U.S. at 679); see also Fowler, 578 F.3d at 211. A complaint that does

not demonstrate more than a “mere possibility of misconduct” must be dismissed. Gelman v.

State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at

679). While courts construe pro se pleadings less stringently than formal pleadings drafted by

attorneys, “pro se litigants still must allege sufficient facts in their complaints to support a

claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

                                           DISCUSSION

I.     Defendant Hon. Noel L. Hillman

       Plaintiff has not properly served Defendant Judge Hillman. Under Rule 4(i) of the

Federal Rules of Civil Procedure, regardless of whether a plaintiff sues a federal officer or

employee individually or in his or her official capacity, the plaintiff must also serve the United

States. Fed. R. Civ. P. 4(i)(2)–(3). After the Court’s April 3, 2020 Letter Order, Plaintiff

provided proof that he had mailed the Summons to Defendant Judge Hillman’s chambers. (Proof

of Service at 7.) However, Plaintiff did not show that he served the United States, nor did he

show good cause for failure to effect proper and timely service of process under Rule 4(i). See

Gish, 604 F. App’x at 121 (citing Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1307 (3d
                                                   7
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 8 of 10 PageID: 259



Cir. 1995)) (reasoning in a case involving failure to serve under Rule 4(i) that “neither half-

hearted efforts prior to the deadline nor inadvertence . . . constitutes good cause”). Because

Plaintiff has not shown good cause for failure to serve Defendant Judge Hillman, the Court

dismisses Plaintiff’s allegations against Defendant Judge Hillman under Rule 4(m) of the Federal

Rules of Civil Procedure.

II.    Defendants Commissioner Hicks, Warden Holmes, and Lt. Taylor

       Plaintiff has not properly served Defendants Commissioner Hicks, Warden Holmes, or

Lt. Taylor. Process servers have not delivered copies of the Summons and Complaint to these

Defendants personally, to their usual places of abode, or to their authorized agents. Moreover,

Plaintiff has not complied with the New Jersey Court Rules for service of process. Under the

New Jersey Court Rules, service by mail within the state is permitted only under specific

circumstances. “First, a plaintiff may attempt initial service of process by mail, in which event

the service is valid and a default may be entered only if the defendant answers or otherwise

appears in the action.” Citibank, N.A. v. Russo, 759 A.2d 865, 868 (N.J. Super. Ct. App. Div.

2000) (citing N.J. Ct. R. 4:4-4(c)). “If defendant does not answer or appear within 60 days

following mailed service, service shall be made as is otherwise prescribed by [Rule 4 of the New

Jersey Court Rules].” N.J. Ct. R. 4:4-4(c). Second, service of an individual by registered or

certified mail in New Jersey is permitted where “personal service cannot be effected after a

reasonable and good faith attempt, which shall be described with specificity in the proof of

service.” N.J. Ct. R. 4:4-3(a); see also U.S. Bank Nat’l Ass’n v. Curcio, 130 A.3d 1269, 1276

(N.J. Super. Ct. App. Div. 2016). Third, parties may serve the State of New Jersey by

“registered, certified or ordinary mail.” N.J. Ct. R. 4:4-4(a)(7).

       None of these circumstances are present in the case at bar. First, Defendants
                                                  8
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 9 of 10 PageID: 260



Commissioner Hicks, Warden Holmes, and Lt. Taylor have not answered the Complaint or

otherwise appeared. Second, Plaintiff has not demonstrated that he made a reasonable and good

faith attempt to provide personal service. Third, the rule permitting service of the State of New

Jersey by mail does not extend to state officers, and, in any event, the rule requires “personal

delivery of a copy of the summons and complaint to the Attorney General or to the Attorney

General’s designee.” Id. Plaintiff is suing state officers and has not served the Attorney General

or the Attorney General’s designee. Therefore, Plaintiff has not demonstrated that he was

permitted under the New Jersey Court Rules to serve Defendants Commissioner Hicks, Warden

Holmes, and Lt. Taylor by mail, nor has he shown good cause for failure to effectuate proper

service. Accordingly, the Court dismisses Plaintiff’s claims against Defendants Commissioner

Hicks, Warden Holmes, and Lt. Taylor under Rule 4(m) of the Federal Rules of Civil Procedure.

III.    Defendant Hillman Group

        In its Motion to Dismiss, Defendant Hillman Group provides three potential theories of

dismissal: collateral estoppel, lack of subject-matter jurisdiction, and failure to state a claim.

(Def. Hillman Group’s Br. at 7–11, ECF No. 7-1.) 7 The Court concludes that Plaintiff has failed

to state a cognizable claim—under § 1983 or another cause of action—against Defendant

Hillman Group. Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a “pleading

that states a claim for relief . . . contain . . . a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff has provided general allegations

regarding padlocks, characterized the combination lock that caused his injuries as a weapon,



7
 Because Defendant Hillman Group did not seek dismissal based on insufficient service of
process in its responsive Rule 12 motion, it waived its ability to do so. See Fed. R. Civ. P.
12(h)(1); McCurdy v. Am. Bd. of Plastic Surgery, 157 F.3d 191, 194 (3d Cir. 1998).
                                                 9
Case 3:19-cv-22214-AET-ZNQ Document 18 Filed 08/12/20 Page 10 of 10 PageID: 261



 argued that the “distributor” of the device should be held responsible, and submitted a copy of

 Defendant Hillman Group’s website showing that Defendant Hillman Group sells combination

 locks. (Compl. at 3, 26.) Plaintiff has not provided a clear statement of his claim against

 Defendant Hillman Group, nor has he alleged sufficient facts to state a plausible claim for relief

 under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Therefore, the Court dismisses

 Plaintiff’s claim against Defendant Hillman Group.

        The Court does not grant Plaintiff leave to amend his claims against Defendant Hillman

 Group. Generally, Third Circuit precedent “supports the notion that in civil rights cases district

 courts must offer amendment—irrespective of whether it is requested—when dismissing a case

 for failure to state a claim unless doing so would be inequitable or futile.” Fletcher-Harlee Corp.

 v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). Plaintiff already filed

 identical claims against Defendant Hillman Group in Edwards II. Plaintiff was granted an

 opportunity to amend his complaint in that case, Edwards II, 2019 WL 6696279, at *2, but chose

 not to do so. The Court will not grant Plaintiff another opportunity to reallege his claims against

 Defendant Hillman Group in a separate action.

                                          CONCLUSION

        For the foregoing reasons, Defendant Hillman Group’s Motion to Dismiss (ECF No. 7) is

 granted and the Complaint is dismissed in its entirety. An appropriate Order will follow.



 Date: August 12, 2020                                         /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                  10
